United States Court of Appeals
              for the Fifth Circuit                            United States Court of Appeals
                                                                        Fifth Circuit
                               ___________
                                                                      FILED
                                                                  April 27, 2021
                                No. 19-50914
                               ___________                       Lyle W. Cayce
                                                                      Clerk
Mohamad Youssef Hammoud,

                                                         Petitioner—Appellant,

                                     versus

Warden Serkou Ma’at, Federal Correctional Institute
Bastrop,

                                         Respondent—Appellee.
                ______________________________

                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 1:18-CV-751
                ______________________________

           ON PETITION FOR REHEARING EN BANC
                  (Opinion November 30, 2020)

Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
Elrod, Southwick, Haynes, Graves, Higginson, Costa,
Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.
Per Curiam:
       A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active service
and not disqualified having voted in favor,
                                 No. 19-50914




       IT IS ORDERED that this cause shall be reheard by the court en
banc without oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Circuit Rule 41.3, the panel opinion in this case dated November 30, 2020,
is VACATED.




                                      2